ORFINGER, J.
A.H. appeals a disposition order entered after he admitted violating his probation. He contends that his plea was involuntary, although he admits never having sought to withdraw it. The proper method for a juvenile to challenge the voluntariness of his plea is by petition for writ of habeas corpus in the circuit court. See J.M.B. v. State, 750 So.2d 654, 654-55 (Fla. 2d DCA 1999); In Interest of W.B., 428 So.2d 309, 312 (Fla. 4th DCA 1983). Accordingly, we affirm without prejudice to AH.’s filing such a petition, if he desires. We find no merit in the other issue A.H. raised.
AFFIRMED.
PLEUS, C.J. and MONACO, J., concur.